Opinion filed July 14, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00172-CR
                                                    __________
 
                            IN
RE ERNEST PATRICK LEWALLEN 
 

 
                                              Original
Proceeding
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Ernest Patrick Lewallen, seeks release from his confinement in the Taylor
County Jail. He complains that the trial court has refused to release him on a
personal recognizance bond pending trial despite his proven indigence.  Relator
has designated his request for relief as an “Application for Writ of Mandamus.”
 However, it is the substance of a document that governs, not the title.  Ex
parte Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000). Relator is, in
effect, seeking pretrial habeas relief.  Therefore, we construe the filed
document as an application for a pretrial writ of habeas corpus.
Courts
of appeals do not have original habeas corpus jurisdiction in criminal law
matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio
1999, no pet.); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso
1994, no pet.). In such matters, their jurisdiction is appellate only. Dodson,
988 S.W.2d at 835.  Because relator seeks habeas relief in an original
proceeding, we are without jurisdiction to consider his application. 

Accordingly,
we dismiss the application for want of jurisdiction.
 
 
                                                                                                PER
CURIAM
 
                                                                                                
July 14, 2011
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.